Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. 
Applicant references Column 8 lines 24-23. The examiner assumes applicant means lines 24-25. Applicant asserts that because the steps are 300 and 240 for the minute hour hands the system cannot meet the limitation of 30 degrees. Applicant elaborates that 25 steps of the minute hand suggests 37.5 degrees per step. This argument is not persuasive. 360 degrees divided by 300 steps equals 1.2 degrees per step. 25 steps times 1.2 degrees per step equals 30 degrees. Applicant will find that the math always works out to address the limitation in question. 360 degree per circle divides by 12 hours per circle equals 30 degrees per hour mark. The principle in having indicators point to 12 marks for the integers of the hours and 5 minute increments of minutes (60 minutes per circle / 12 increments) is an overwhelming common principle in wristwatch and clock design. 

Applicant asserts that Mutoh fails to implicitly or explicitly disclose the pointers being moved in steps of 30 degrees. This argument is not persuasive. Figure 6:

    PNG
    media_image1.png
    493
    988
    media_image1.png
    Greyscale

One having ordinary skill in the art would plainly understand that 360 / 12 = 30 degrees. The hands are moved 1 step between the indicated values having 12 positions. The disclosure is plain as day. The indicators move in 30 degree steps.

Applicant asserts that Mutoh does not teach the limitation zero based. This argument is not persuasive. In the field of horology it is possible to achieve a clock without zero based counts. Such prior art examples operate with a motor supplied a constant driving voltage and drive the gear train at a predicted slow steady rate, as opposed to examples like the current prior art which count steps for a stepping motor. The problem with asserting that such an operation is capable of enabling Mutoh’s disclosure is that clear and obvious counting of steps and the corresponding operation to drive at controlled values both forward and backward. Such operation clearly necessitates a command and control operation which knows the count values relative to a zero reference point. To suggest otherwise is very confused in the context of the clear and distinct disclosure of Mutoh. Moreover, the 103 rejection of record expressly considers a modification of wireless communication with a smartphone to correct the internal time. The examiner is nonplus as to applicant’s apparent assertion that such operation does not involve software. In order to receive a time from an external computer system the primary system must be operable in such a way to make sense of the received values. It must be operable with software to receive external count value to properly drive the hands to the correct position which include a reference to some zero point. 

Claim Objections
Claim 19 objected to because of the following informalities:  
Applicant claims a dislike plate. Applicant probably meant to claim a disk like plate.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 5619478) in view of Boudreaux (US 8873342).
With regard to claim 6 Mutoh discloses a watch (title) having at least two analog-type pointers (501, 502 figure 5; figure 6), among which a hour pointer (902) and a minute pointer (903) being each controlled independently by a stepper motor (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7) and referenced relative to a zero-position (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7), in which the zero-position is a zero-position (figures 7-8), and the watch is deprived of any sensing means to detect the position of the pointer (abstract; figures 6-8; entire disclosure), wherein the movement of each pointer is made independently in either direction namely clockwise or counterclockwise (figure 6), and for time zone change, wherein said appropriate correction involves moving forward or backwards the hour pointer by one or several steps of 30 degree(s) (601 figure 6; figures 7-8), the method comprising the steps counting by internal counters of the watch the steps imparted to each stepper motor from the zero position to determine the current physical position of the pointers (102, 105, 112 figure 1, 202, 203, 212 figure 2; “steps” figure 7).
Mutoh does not disclose the claimed: software and an interaction method between on the one hand a smartphone or a tablet having an absolute time reference of the current time zone, and on the other hand the watch and the smartphone being able to be in communication through a wireless remote short-range communication link, the method being deprived of any attendance from a user , the method comprising the steps: - sending by smartphone absolute time reference from the smartphone to the watch, - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time, whereby the watch is set automatically and accurately to the time and when a change of time zone happens, set to the appropriate time zone current time. 
Boudreaux teaches An interaction method between on the one hand a smartphone or a tablet (figure 4; column 13 lines 55-57, 55; column 4 line 43; column 6 line 5; column 12 line 32) having an absolute time reference of the current time zone, and on the other hand the watch and the smartphone being able to be in communication through a wireless remote short-range communication link (column 11 lines 55-57), the method being deprived of any attendance from a user (column 11 line 49 through column 12 line 22; once a user activates the automatic mode periodic updating is performed without the user’s presence being required), the method comprising the steps: - sending by smartphone (figures 6-7; column 4 lines 43-44) absolute time reference from the smartphone to the watch (column 11 lines 49-67), - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time (column 11 lines 49-67), whereby the watch is set automatically and accurately to the time and when a change of time zone happens, set to the appropriate time zone current time (column 11 lines 49-67).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s step and motor driven time display apparatus to operate with Boudreaux’s smartphone controlled method in a software environment including memory and processor and software zero point, as taught in part by Boudreaux. The reason for doing so would have been to accurately maintain and display the time including corrections in time zone changes as taught by Boudreaux. 
Applicant asserts that Mutoh does not teach the claimed: zero-position is a software based zero-position and the zero-position corresponds to a physical position of the pointer, the method being deprived of any attendance from a user, and moving the hour pointer without moving the minute pointer.
Boudreaux teaches automatically receiving correction information from the smartphone without user interaction – column 2 lines 53-56. Mutoh teaches variant embodiments where the hour and minute hands are independently driven – figure 12. Boudreaux teaches a dedicated Bluetooth hour hand isolated from the correction and operation of the other hour and minute hands – Bluetooth hour - figure 9b. This hand operates as an independent travel hour to regularly update using Bluetooth communication. In such application the hour hand clearly is updated without moving the minute hand. Boudreaux teaches driving hands of a time display between a first physical position that displays accurate time to a different physical position that displays accurate time based on a change in a time zone – figure 9b. Boudreaux teaches such a system operable with processors 122, 132 running software – column 11 line 7, column 12 lines 48-49.  Boudreaux teaches communicating with a smartphone – figures 4-5 column 9 lines 31-32 to effect communication of time information including values in software representative of physical positions of the pointers – figure 9b.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s system to utilize a software based zero-position and the zero-position corresponds to a physical position of the pointer, the method being deprived of any attendance from a user, and moving the hour pointer without moving the minute pointer, as taught by Boudreaux. The reason for doing so would have been to configure Mutoh’s system to a modern operation of software correction by software driven smartphone to achieve a time correction using common place modern techniques and applications including at least one dedicated travel hour indicator to facilitate a user’s ability to travel and maintain accurate timing, and to drive the display hands to the correct position using a proper number of increment steps while simultaneously driving the hands to the correct positions using a time keeping standard to 12 hour time.

With regard to claim 14 Mutoh and Boudreaux teach the interaction method of claim 6, wherein at the step of carrying out the appropriate correction, correction is performed by driving the hour pointer counter-clockwise (Mutoh figure 6).  

With regard to claim 15 Mutoh and Boudreaux teach the interaction method according to claim 6, in which the movement of each pointer can be made independently in either direction namely clockwise or counterclockwise, and for winter/summer time change, wherein said appropriate correction involves moving forward or backwards the hour pointer on one or several steps of 30 degree(s) (Mutoh - figure 6).

With regard to claim 16 Mutoh discloses a system comprising a watch (figure 5) having at least two analog-type pointers (figure 5), each of the pointers being controlled independently by a stepper motor (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7) and referenced relative to a zero-position (column 7 lines 58-64; column 8 lines 21-26; figures 6, 7), , wherein the movement of each pointer can be made independently in either direction namely clockwise or counterclockwise, and for time zone change, wherein said appropriate correction involves moving forward or backwards the hour pointer by one or several steps of 30 degree(s) (figures 6, 7, 8), counting by internal counters of the watch the steps imparted to each stepper motor from the zero position to determine the current physical position of the pointers (102, 105, 112 figure 1, 202, 203, 212 figure 2; “steps” figure 7).
Mutoh does not disclose the claimed:
Zero-position is a software based zero position a smartphone, said watch being able to enter in communication with the smartphone through a wireless coupler, wherein the system is configured to carry out, without any attendance from a user - sending by smartphone absolute time reference from the smartphone to the watch, - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time, whereby the watch is set automatically and accurately to the time and when a change of time zone happens, set to the appropriate time zone current time.
Boudreaux teaches An interaction method between on the one hand a smartphone or a tablet (figure 4; column 13 lines 55-57, 55; column 4 line 43; column 6 line 5; column 12 line 32) having an absolute time reference of the current time zone, and on the other hand the watch and the smartphone being able to be in communication through a wireless remote short-range communication link (column 11 lines 55-57), the method being deprived of any attendance from a user (column 11 line 49 through column 12 line 22; once a user activates the automatic mode periodic updating is performed without the user’s presence being required), the method comprising the steps: - sending by smartphone (figures 6-7; column 4 lines 43-44) absolute time reference from the smartphone to the watch (column 11 lines 49-67), - carrying out, at the watch, an appropriate correction, to update the internal counters and positions of the pointers so that the pointers display the current absolute time (column 11 lines 49-67), whereby the watch is set automatically and accurately to the time and when a change of time zone happens, set to the appropriate time zone current time (column 11 lines 49-67), wherein the counts are software based (1106 figure 10)
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s step and motor driven time display apparatus to operate with Boudreaux’s smartphone controlled method in a software environment including memory and processor and software zero point, as taught by in part Boudreaux. The reason for doing so would have been to accurately maintain and display the time including corrections in time zone changes and to modernize the system as taught by Boudreaux. 
Applicant asserts that Mutoh does not teach the claimed: zero-position is a software based zero-position and the zero-position corresponds to a physical position of the pointer, and moving the hour pointer without moving the minute pointer.
Boudreaux teaches automatically receiving correction information from the smartphone without user interaction – column 2 lines 53-56. Mutoh teaches variant embodiments where the hour and minute hands are independently driven – figure 12. Boudreaux teaches a dedicated Bluetooth hour hand isolated from the correction and operation of the other hour and minute hands – Bluetooth hour - figure 9b. This hand operates as an independent travel hour to regularly update using Bluetooth communication. In such application the hour hand clearly is updated without moving the minute hand. Boudreaux teaches driving hands of a time display between a first physical position that displays accurate time to a different physical position that displays accurate time based on a change in a time zone – figure 9b. Boudreaux teaches such a system operable with processors 122, 132 running software – column 11 line 7, column 12 lines 48-49.  Boudreaux teaches communicating with a smartphone – figures 4-5 column 9 lines 31-32 to effect communication of time information including values in software representative of physical positions of the pointers – figure 9b.

With regard to claim 17 Mutoh and Boudreaux teach the system of claim 16, wherein the watch is deprived of time set button (embodiment 1 of Mutoh lacks buttons, embodiment 2 has buttons). 

With regard to claim 18 Mutoh and Boudreaux teach the interaction method according to claim 6, in which sending absolute time reference is carried out occasionally or on a periodical basis (Boudreaux column 12 lines 1-22)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 5619478) in view of Boudreaux (US 8873342) in further view of Brunts (US 5724316).
With regard to claim 7 Mutoh and Boudreaux teach the interaction method of claim 6, wherein the steps of sending absolute time reference and carrying out the appropriate correction are performed as soon as a time zone change is detected at the smartphone, or whenever a winter/summertime change is detected at the watch (Boudreaux –column 15 lines 4-28, 54-67). 
Boudreaux does not teach the location detection at the smartphone. 
Brunts teaches updating a timezone immediately when a change in time zone location is detected – abstract figure 7.
Boudreaux also teaches updating location by GPS but gives no specific details – column 15 lines 54-67. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s system as modified to operate according to Boudreaux to further update the time automatically whenever the smartphone system detects a change in the time zone or winter/summer change, as taught in part by Brunts and Boudreaux. The reason for doing so would have been to automatically update the time due to a timezone change as taught by Boudreaux and Brunts while using the larger battery capacity of the smartphone to perform the high power GPS reception operation so as to save the battery power of the smaller watch device, as taught in part by Boudreaux. 
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 5619478) in view of Boudreaux (US 8873342) in further view of Ono (US 2004/0027923).
With regard to claim 19 (depends from claim 17) Mutoh does not disclose each stepper motor driver a pointer via a dislike plate. 
Ono teaches a plurality of step motors driving a plurality of pointers and indicators. Each step motors drives the indicators through at least one disc like plate forming a gear. Furthermore, Ono teach mounting plates and bridges – paragraph 11. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s step motors to each drive a pointer using at least one disc like plate bridge and at least one disc like plate gear, as taught by Ono. The reason for doing so would have been to provide support mounting to the motors and to provide a gear train to connect the pointers, as taught by Ono.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 5619478) in view of Boudreaux (US 8873342) in further view of Brown (US 2012/0274508).
With regard to claim 20 (depends from claim 17) Mutoh does not disclose the claimed: acceleration sensor or biological parameter sensor.
Brown teaches an acceleration sensor and a biological sensor to measure biological data and movement data of a user during an activity such as exercise – paragraph 36. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mutoh’s system with an accelerometer and biological sensor as taught by Brown. The reason for doing so would have been to monitor movement and biological data of a user during an activity as taught by Brown. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-30-22
/SEAN KAYES/Primary Examiner, Art Unit 2844